Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made this 16th day of July, 2018,
by RLJ Lodging Trust, a Maryland real estate investment trust (the “Company”)
and RLJ Lodging Trust, L.P., (the “Operating Partnership”) a Delaware limited
partnership, each with its principal place of business at 3 Bethesda Metro
Center, Suite 1000, Bethesda, MD 20814, and Sean Mahoney, residing at the
address on file with the Company (the “Executive”).

 

WHEREAS, the Company is the sole general partner of the Operating Partnership;
and

 

WHEREAS, the Executive and the Company desire to enter into the Agreement to
reflect the Executive’s executive capacities in the Company’s business and
provide for the Company’s and Operating Partnership’s employment of the
Executive;

 

WHEREAS, the Agreement will be effective upon the date set forth above;

 

WHEREAS, the allocation of the rights and obligations between the Company and
the Operating Partnership shall be determined by separate agreement of those
parties; and

 

WHEREAS, for purposes of this Agreement, the term “Company” shall be understood
to include the Operating Partnership, unless the context otherwise requires.

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:

 

1.                                      Term of Employment

 

(a)                                 The Company hereby employs the Executive,
and the Executive hereby accepts such employment with the Company, upon the
terms and conditions set forth in this Agreement for the period next described
(the “Employment Period”).  Unless terminated earlier pursuant to Section 5, the
Executive’s employment pursuant to this Agreement shall be for a term commencing
on the date of this Agreement (the “Commencement Date”) and ending on the third
anniversary of the Commencement Date (the “Initial Term”).  If not previously
terminated in accordance with this Agreement, the Employment Period shall be
extended for an additional twelve (12) month period immediately following the
Initial Term  (such extension, the “Renewal Term”), unless the Company or the
Executive provides written notice to the contrary at least sixty (60) days
before the last day of the Initial Term.

 

(b)                                 If the parties have failed to extend this
Agreement or enter into a new agreement on or before the end of the Initial Term
or the Renewal Term, as applicable, the Executive’s employment shall terminate
at the end of the applicable term and, notwithstanding anything to the contrary
in Section 6(c), the Company’s only obligation to Executive upon such
termination will be to accelerate, as of the last day of the applicable term,
the vesting of the unvested portion

 

--------------------------------------------------------------------------------


 

of any then-outstanding equity awards subject to time-based vesting and to pay
the amounts set forth in Section 6(a); provided, however, that the Company shall
not provide the acceleration described in this sentence if: (i) the Agreement
was not extended because the Executive provided the written notice to the
contrary as described in Section 1(a); or (ii) the parties did not enter into a
new agreement because either the Executive declined to enter into the
then-standard form executive employment agreement offered to the Executive by
the Company or the Executive notified the Company that the Executive did not
wish to continue employment with the Company after the applicable term. 
Notwithstanding the foregoing or anything else contained in this Agreement to
the contrary, if Executive is employed on the last day of the Initial Term or
the Renewal Term, as applicable, the Board shall determine the amount of any
annual bonus to award Executive for the fiscal year in which the end of such
term occurs, based on the criteria set forth in Section 4(b) and pro-rated for
the portion of the fiscal year Executive remains employed.  The Company shall
pay any such bonus on the date on which the Company’s other employees receive
bonuses, regardless of whether Executive is employed by the Company on that
date.

 

2.                                      Title; Duties

 

The Executive has been appointed Chief Financial Officer and Executive Vice
President as of August 1, 2018.  The Executive shall report to the President and
Chief Executive Officer, who shall have the authority to direct, control and
supervise the activities of the Executive. The Executive shall perform such
services consistent with his position as may be assigned to him from time to
time by the Board of Trustees and are consistent with the bylaws of the Company
and the Amended and Restated Agreement of Limited Partnership of the Operating
Partnership as it may be further amended from time to time, including, but not
limited to, managing the affairs of the Company and Operating Partnership.

 

3.                                      Extent of Services

 

The Executive agrees not to engage in any business activities during the
Employment Period except those which are for the sole benefit of the Company and
its subsidiaries, and to devote his entire business time, attention, skill and
effort to the performance of his duties under this Agreement.  Notwithstanding
the foregoing, the Executive may, without impairing or otherwise adversely
affecting the Executive’s performance of his duties to the Company, (i) engage
in personal investments and charitable, professional and civic activities, and
(ii) with the prior approval of the Board of Trustees, serve on the boards of
directors of corporations other than the Company, provided, however, that no
such approval shall be necessary for the Executive’s continued service on any
board of directors or board of trustees on which he was serving on the date of
this Agreement, all of which have been previously disclosed to the Board of
Trustees in writing.  The Executive shall perform his duties to the best of his
ability, shall adhere to the Company’s published policies and procedures, and
shall use his best efforts to promote the Company’s interests, reputation,
business and welfare.

 

4.                                      Compensation and Benefits

 

(a)                                 Salary.  The Company shall pay the Executive
a gross base annual salary rate (“Base Salary”) of Five Hundred Twenty Five
Thousand Dollars ($525,000.00), commencing on August 1, 2018.  The Base Salary
shall be payable in arrears in

 

2

--------------------------------------------------------------------------------


 

approximately equal semi-monthly installments (except that the first and last
such semi-monthly installments may be prorated if necessary) on the Company’s
regularly scheduled payroll dates, minus such deductions as may be required by
law or reasonably requested by the Executive.  The Company’s Compensation
Committee (the “Compensation Committee”) shall review his Base Salary annually
in conjunction with its regular review of employee salaries and may increase
(but not decrease) Executive’s Base Salary as in effect from time to time as the
Compensation Committee shall deem appropriate.

 

(b)                                 Annual Bonus.  Commencing with fiscal year
2018, Executive shall be entitled to earn bonuses with respect to each fiscal
year (or partial fiscal year), based upon Executive’s and the Company’s
achievement of performance objectives set by the Company for each fiscal year of
the Employment Period, with a target bonus of 100% of Executive’s Base Salary
for such fiscal year (or partial fiscal year).  Any such bonus earned by the
Executive shall be paid annually by March 15 of the year following the end of
the year for which the bonus was earned.

 

(c)                                  Special Award.

 

(i)                                     Special Restricted Share Award.  Upon or
as soon as administratively practicable following the Commencement Date and
subject to approval by the Compensation Committee of the Company’s Board of
Trustees, the Executive shall be eligible to receive a special award of
restricted common shares having a grant date fair market value equal to Two
Million Dollars ($2,000,000) (the “Special Award”). Provided the Executive
remains continuously employed by the Company from the Commencement Date through
the third anniversary of the Commencement Date, the Special Award will vest as
follows: Twenty percent (20%) on the first anniversary date of the grant date of
the Special Award; thirty percent (30%) on the second anniversary of the grant
date of the Special Award; and the remaining fifty percent (50%) on the third
anniversary of the grant date of the Special Award.  Except as set forth in
Section 6(c) or Section 6(d) below, the unvested portion of the Special Award
shall be forfeited as of the date the Executive terminates employment with the
Company for Cause or without Good Reason.

 

(d)                                 Option, Restricted Share, Restricted Share
Unit and LTIP Unit Grants.  The Executive will be eligible for grants of options
to purchase the Company’s common shares of beneficial interest (“common
shares”), grants of Company restricted common shares, restricted common share
units and long-term incentive units in the Operating Partnership subject to
certain time vesting requirements and other conditions set forth in the
applicable award agreement.

 

(e)                                  Other Benefits.  The Executive shall be
entitled to paid time off and holiday pay in accordance with the Company’s
policies in effect from time to time and shall be eligible to participate in
such life, health, and disability insurance, pension, deferred compensation and
incentive plans, options and awards, performance

 

3

--------------------------------------------------------------------------------


 

bonuses and other benefits as the Company extends, as a matter of policy, to its
executive employees.

 

(f)                                   Reimbursement of Business Expenses.  The
Company shall reimburse the Executive for all reasonable travel, entertainment
and other expenses incurred or paid by the Executive in connection with, or
related to, the performance of his duties, responsibilities or services under
this Agreement, upon presentation by the Executive of documentation, expense
statements, vouchers, and/or such other supporting information as the Company
may reasonably request.

 

(g)                                  Timing of Reimbursements.  Any
reimbursement under this Agreement that is taxable to the Executive shall be
made in no event later than sixty (60) days following the calendar year in which
the Executive incurred the expense.

 

5.                                      Termination

 

(a)                                 Termination by the Company for Cause.  The
Company may terminate the Executive’s employment under this Agreement at any
time for Cause, upon written notice by the Company to the Executive.  For
purposes of this Agreement, “Cause” for termination shall mean any of the
following: (i) gross negligence or willful misconduct in connection with the
performance of duties; (ii) conviction of a felony; (iii) conviction of any
other criminal offense involving an act of dishonesty intended to result in
substantial personal enrichment of the Executive at the expense of the Company
or its subsidiaries; or (iv) material breach of any term of any employment,
consulting or other services, confidentiality, intellectual property or
non-competition agreements, if any, between the Executive and the Company,
which, if such breach is curable, such breach is not cured within fifteen (15)
calendar days following the Executive’s receipt of written notice of such
breach, with such detail as sufficient to apprise Executive of the nature and
extent of such breach.

 

(b)                                 Termination by the Company Without Cause or
by the Executive Without Good Reason.  The Company may terminate this Agreement
at any time without Cause or the Executive may resign without Good Reason (as
defined below), upon giving the other party thirty (30) days’ written notice. 
At the Company’s sole discretion, it may substitute thirty (30) days’ Base
Salary (or any lesser portion for any shortened period provided) in lieu of
notice.  Any Base Salary paid to the Executive in lieu of notice shall not be
offset against any entitlement the Executive may have to the Severance Payment
pursuant to Section 6(c).  For purposes of this Agreement, the non-renewal of
the Employment Period at the end of the Initial Term or the Renewal Term does
not constitute termination without Cause or resignation for Good Reason.

 

(c)                                  Termination by Executive for Good Reason. 
The Executive may terminate his employment under this Agreement at any time for
Good Reason, upon written notice by the Executive to the Company.  For purposes
of this Agreement, “Good Reason” for termination shall mean, without the
Executive’s consent: (i) the

 

4

--------------------------------------------------------------------------------


 

assignment to the Executive of substantial duties or responsibilities
inconsistent with the Executive’s position at the Company, or any other action
by the Company which results in a substantial diminution of the Executive’s
duties or responsibilities other than any such reduction which is remedied by
the Company within thirty (30) days of receipt of written notice thereof from
the Executive; (ii) a requirement that the Executive work principally from a
location that is thirty (30) miles further from the Executive’s residence than
the Company’s address first written above; (iii) a material reduction in the
Executive’s aggregate Base Salary and other compensation (including the target
bonus amount and retirement plans, welfare plans and fringe benefits) taken as a
whole, excluding any reductions caused by the failure to achieve performance
targets and excluding any reductions on account of the provisions of this
Agreement; or (iv) any material breach by the Company of this Agreement.  Good
Reason shall not exist pursuant to any subsection of this Section 5(c) unless
(A) the Executive shall have delivered notice to the Board of Trustees within
ninety (90) days of the initial occurrence of such event constituting Good
Reason, and (B) the Board fails to remedy the circumstances giving rise to the
Executive’s notice within thirty (30) days of receipt of notice.  The Executive
must terminate his employment under this Section 5(c) at a time agreed
reasonably with the Company, but in any event within one hundred fifty (150)
days from the initial occurrence of an event constituting Good Reason.  For
purposes of Good Reason, the Company shall be defined to include any successor
to the Company which has assumed the obligations of the Company through merger,
acquisition, stock purchase, asset purchase or otherwise.  For purposes of this
Agreement, the non-renewal of the Employment Period at the end of the Initial
Term or the Renewal Term does not constitute termination without Cause or
resignation for Good Reason.

 

(d)                                 Executive’s Death or Disability.  The
Executive’s employment shall terminate immediately upon his death or, upon
written notice as set forth below, his Disability.  As used in this Agreement,
“Disability” shall mean such physical or mental impairment as would render the
Executive unable to perform each of the essential duties of the Executive’s
position by reason of a medically determinable physical or mental impairment
which is potentially permanent in character or which can be expected to last for
a continuous period of not less than twelve (12) months.  If the Employment
Period is terminated by reason of the Executive’s Disability, either party shall
give thirty (30) days’ advance written notice to that effect to the other.

 

(e)                                  Executive’s Retirement.  The Executive’s
employment shall terminate upon his Retirement.  As used in this Agreement,
“Retirement” shall mean the point in which the Executive has reached the age of
sixty-five (65) and has decided to exit the workforce completely.  If the
Employment Period is terminated by reason of the Executive’s Retirement, the
Executive shall give one hundred eighty (180) days’ advance notice to the effect
to the Company.

 

5

--------------------------------------------------------------------------------


 

6.                                      Effect of Termination

 

(a)                                 General.  Regardless of the reason for any
termination of this Agreement and subject to this Section 6, the Executive (or
the Executive’s estate if the Employment Period ends on account of the
Executive’s death) shall be entitled to (i) payment of any unpaid portion of his
Base Salary through the effective date of termination; (ii) reimbursement for
any outstanding reasonable business expense he has incurred in performing his
duties hereunder in accordance with Company policy; (iii) continued insurance
benefits to the extent required by law; and (iv) payment of any vested but
unpaid rights as may be required independent of this Agreement by the terms of
any bonus or other incentive pay or equity plan, or any other employee benefit
plan or program of the Company.  Upon termination of this Agreement for any
reason, the Executive shall resign from all boards and committees of the
Company, its affiliates and its subsidiaries.

 

(b)                                 Termination by the Company for Cause or by
Executive Without Good Reason.  If the Company terminates the Executive’s
employment for Cause or the Executive terminates his employment without Good
Reason, the Executive shall have no rights or claims against the Company except
to receive the payments and benefits described in Section 6(a).

 

(c)                                  Termination by the Company Without Cause or
by the Executive with Good Reason.  Except as provided in Section 1(b), if
during the Employment Period the Company terminates the Executive’s employment
without Cause pursuant to Section 5(b), or the Executive terminates employment
with Good Reason pursuant to Section 5(c), the Executive shall be entitled to
receive, in addition to the items referenced in Section 6(a), the following:

 

(i)                                     a pro rata bonus for the year of
termination but, in connection with a termination other than a termination at or
after a “Change of Control” (as defined in the RLJ Lodging Trust 2015 Equity
Incentive Plan), only to the extent performance goals for the calendar year of
termination are achieved, payable at the same time bonuses are paid for such
year but in no event later than March 15 of the fiscal year following his
termination;

 

(ii)                                  continued payment of his Base Salary, at
the rate in effect on his last day of employment (but in no event in an annual
amount less than as set forth in Section 4(a)), for a period of twelve (12)
months. Such amount shall be paid in approximately equal installments on the
Company’s regularly scheduled payroll dates, subject to all legally required
payroll deductions and withholdings for sums owed by the Executive to the
Company;

 

(iii)                               continued payment by the Company for the
Executive’s life and health insurance coverage for twelve (12) months to the
same extent that the Company paid for such coverage immediately prior to the
termination of the Executive’s employment and subject to the eligibility
requirements and other terms and conditions of such insurance coverage.

 

6

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, (A) if any plan pursuant to which the Company is
providing such coverage is not, or ceases prior to the expiration of the period
of continuation coverage to be, exempt from the application of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) (“Section 409A”)
under Treasury Regulation Section 1.409A-1(a)(5), or (B) the Company is
otherwise unable to continue to cover the Executive under its group health
plans, then, in either case, an amount equal to the monthly plan premium payment
shall thereafter be paid to the Executive as currently taxable compensation in
substantially equal monthly installments over the twelve (12) month period (or
the remaining portion thereof);

 

(iv)                              payment equal to one (1) times the Executive’s
target annual bonus for the year of termination. The payment provided for in
this paragraph (iv) shall be made in a lump sum on the first anniversary of the
date of the Executive’s termination of employment; and

 

(v)                                 vesting as of the last day of his employment
in any unvested portion of any equity awards previously granted to the Executive
by the Company (including the Special Award); provided, however, that the
Company may, in connection with a termination other than a termination at or
after a “Change of Control” (as defined in the RLJ Lodging Trust 2015 Equity
Incentive Plan) with respect to awards the vesting of which is conditioned on
the achievement of performance goals, condition accelerated vesting on the
ultimate achievement of the performance goals, in which case such awards shall
remain outstanding until certification of achievement of the performance goals,
and such awards shall vest or be forfeited as of such certification date based
on the level of achievement of the performance goals.

 

None of the benefits described in this Section 6(c) (the “Severance Payment”)
will be payable unless the Executive has signed a general release (attached
hereto as Exhibit A) within forty-five (45) days of date of termination, which
has (and not until it has) become irrevocable, satisfactory to the Company in
the reasonable exercise of its discretion, releasing the Company, its
affiliates, and its trustees, directors, officers and employees, from any and
all claims or potential claims arising from or related to the Executive’s
employment or termination of employment.  Any payment conditioned on execution
of the general release that was not made because the general release was not
signed and had not become irrevocable shall be made within ten (10) days after
the general release becomes irrevocable, provided that as to payments and
benefits which are subject to Section 409A if the end of the forty-five (45) day
plus seven (7) day revocation period occurs in a year subsequent to the year in
which the termination of employment occurs, the payments will be made in the
subsequent year.  Any payments delayed pursuant to this Section 6(c) shall be
paid to the Executive in a

 

7

--------------------------------------------------------------------------------


 

lump sum, and all remaining payments due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

 

(d)                                 Termination In the Event of Death,
Disability or Retirement.

 

In the event of a termination of employment due to death, Disability or
Retirement, the Executive shall be entitled to receive the items referenced in
Section 6(a), as well as any performance bonus for that fiscal year and
accelerating vesting of equity awards, each as specifically set forth below.

 

(i)                                     If the Executive’s employment terminates
because of his death, the unvested portion of any equity awards previously
granted to the Executive by the Company (including the Special Award) shall
become fully vested as of the date of his death, and the Executive’s estate
shall be entitled to receive a pro-rata share of any performance bonus to which
he otherwise would have been entitled for the fiscal year in which his death
occurs (regardless of whether performance goals for that fiscal year are
achieved) payable at the same time bonuses are paid for such year but in no
event later than March 15 of the fiscal year following his death.

 

(ii)                                  In the event the Executive’s employment
terminates due to his Disability, as of the effective date of the termination
notice specified in Section 5(d), the Executive shall vest in any unvested
portion of any equity awards previously granted to the Executive by the Company
(including the Special Award), and the Executive shall be entitled to receive a
pro-rata share of any performance bonus to which he otherwise would have been
entitled for the fiscal year in which his Disability occurs (regardless of
whether performance goals for that fiscal year are achieved) payable at the same
time bonuses are paid for such year but in no event later than March 15 of the
fiscal year following his Disability.

 

(iii)                               In the event the Executive’s employment
terminates due to his Retirement, the unvested portion of any equity awards
previously granted to the Executive by the Company shall be fully vested as of
the date of his termination; provided, however, that the Company may, with
respect to awards the vesting of which is conditioned on the achievement of
performance goals, condition accelerated vesting on the ultimate achievement of
the performance goals, in which case such awards shall remain outstanding until
certification of achievement of the performance goals, and such awards shall
vest or be forfeited as of such certification date based on the level of
achievement of the performance goals.  The Executive also shall be entitled to
payment of a pro rata portion of any performance bonus for the fiscal year of
Executive’s Retirement only to the extent performance goals for that fiscal year
are achieved.  The pro rata performance bonus, if any, shall be paid to the
Executive at the same time bonuses are paid for such year but in no event later
than March 15 of the fiscal year following his Retirement.

 

8

--------------------------------------------------------------------------------


 

7.                                      Confidentiality

 

(a)                                 Definition of Proprietary Information.  The
Executive acknowledges that he may be furnished or may otherwise receive or have
access to confidential information which relates to the Company’s past, present
or future business activities, strategies, services or products, research and
development; financial analysis and data; improvements, inventions, processes,
techniques, designs or other technical data; profit margins and other financial
information; fee arrangements; compilations for marketing or development;
confidential personnel and payroll information; or other information regarding
administrative, management, or financial activities of the Company, or of a
third party which provided proprietary information to the Company on a
confidential basis.  All such information, including in any electronic form, and
including any materials or documents containing such information, shall be
considered by the Company and the Executive as proprietary and confidential (the
“Proprietary Information”).

 

(b)                                 Exclusions.  Notwithstanding the foregoing,
Proprietary Information shall not include information in the public domain not
as a result of a breach of any duty by the Executive or any other person.

 

(c)                                  Obligations.  The Executive shall maintain
the confidentiality of the Proprietary Information and shall not (i) disclose or
disseminate the Proprietary Information to any third party, including employees
of the Company (or its affiliates) without a legitimate business need to know
during the Employment Period; (ii) remove the Proprietary Information from the
Company’s premises without a valid business purpose; or (iii) use the
Proprietary Information for his own benefit or for the benefit of any third
party.  Nothing herein shall prevent the Executive from (A) complying with a
valid subpoena or other legal requirement for disclosure of the Proprietary
Information, provided that the Executive shall use good faith efforts to notify
the Company promptly and in advance of disclosure if he believes that he is
under a legal requirement to disclose the Proprietary Information otherwise
protected from disclosure under this subsection and if the Executive remains
legally compelled to make such disclosure, the Executive may only disclose that
portion of the information that the Executive is required to disclose and shall
use best efforts to ensure that such information is afforded confidential
treatment; (B) disclosing the terms and conditions of this Agreement to the
Executive’s spouse or tax, accounting, financial or legal advisors, so long as
they agree verbally or in writing to be bound by the obligations of this
subsection; or (C) reporting a possible violation of law to a governmental
entity or law enforcement, including making a disclosure that is protected under
the whistle blower protections of applicable law.

 

(d)                                 Defend Trade Secrets Act.  The Executive
hereby acknowledges and understands that an individual may not be held liable
under any criminal or civil federal or state trade secret law for disclosure of
a trade secret: (i) made in confidence to a government official, either directly
or indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law or (ii) in a

 

9

--------------------------------------------------------------------------------


 

complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  Additionally, the Executive further acknowledges and
understands that an individual suing an employer for retaliation based on the
reporting of a suspected violation of law may disclose a trade secret to his or
her attorney and use the trade secret information in the court proceeding, so
long as any document containing the trade secret is filed under seal and the
individual does not disclose the trade secret except pursuant to court order.

 

(e)                                  Return of Proprietary Information.  The
Executive acknowledges and agrees that all the Proprietary Information used or
generated during the course of working for the Company is the property of the
Company.  The Executive agrees to deliver to the Company all documents and other
tangibles containing the Proprietary Information immediately upon termination of
his employment.

 

8.                                      Noncompetition

 

(a)                                 Restriction on Competition.  For the period
of the Executive’s employment with the Company and for twelve (12) months
following the expiration or termination of the Executive’s employment by the
Company (the “Restricted Period”), the Executive agrees not to engage, directly
or indirectly, as a manager, employee, consultant, partner, principal, agent,
representative, or in any other individual or representative capacity in any
material business that the Company conducts as of the date of the Executive’s
termination of employment, including but not limited to investments primarily in
premium-branded, focused-service and compact full-service hotels, where material
is defined as fifteen percent (15%) of the gross revenues of the Company based
on the most recent quarterly earnings.  Executive further agrees that for the
period of the Executive’s employment with the Company and for the Restricted
Period, the Executive will not engage, directly or indirectly, as an owner,
director, trustee, member, stockholder, or in any other corporate capacity in
any material business that the Company conducts as of the date of the
Executive’s termination of employment.  Notwithstanding the foregoing, the
Executive shall not be deemed to have violated this Section 8(a) solely (i) by
reason of his passive ownership of 1% or less of the outstanding stock of any
publicly traded corporation or other entity, (ii) by providing legal, accounting
or audit services as an employee or partner of a professional services
organization or (iii) by providing services to any investment banking or other
institution that do not relate to any material business that the Company
conducts as of the date of the Executive’s termination of employment.

 

(b)                                 Non-Solicitation of Clients.  During the
Restricted Period, the Executive agrees not to solicit, directly or indirectly,
on his own behalf or on behalf of any other person(s), any client of the Company
to whom the Company had provided services at any time during the Executive’s
employment with the Company in any line of business that the Company conducts as
of the date of the Executive’s termination of employment or that the Company is
actively soliciting, for the purpose of marketing or providing any service
competitive with any service then offered by the Company.

 

10

--------------------------------------------------------------------------------


 

(c)                                  Non-Solicitation of Employees.  During the
Restricted Period, the Executive agrees that he will not, directly or
indirectly, hire or attempt to hire or cause any business, other than an
affiliate of the Company, to hire any person who is then or was at any time
during the preceding six (6) months an employee of the Company and who is at the
time of such hire or attempted hire, or was at the date of such employee’s
separation from the Company a vice president, senior vice president or executive
vice president or other senior executive employee of the Company.

 

(d)                                 Acknowledgement.  The Executive acknowledges
that he will acquire much Proprietary Information concerning the past, present
and future business of the Company as the result of his employment, as well as
access to the relationships between the Company and its clients and employees. 
The Executive further acknowledges that the business of the Company is very
competitive and that competition by him in that business during his employment,
or after his employment terminates, would severely injure the Company.  The
Executive understands and agrees that the restrictions contained in this
Section 8 are reasonable and are required for the Company’s legitimate
protection, and do not unduly limit his ability to earn a livelihood.

 

(e)                                  Rights and Remedies upon Breach.  The
Executive acknowledges and agrees that any breach by him of any of the
provisions of Sections 7 and 8 (the “Restrictive Covenants”) would result in
irreparable injury and damage for which money damages would not provide an
adequate remedy.  Therefore, if the Executive breaches, or threatens to commit a
breach of, any of the provisions of the Restrictive Covenants, the Company and
its affiliates shall have the following rights and remedies, each of which
rights and remedies shall be independent of the other and severally enforceable,
and all of which rights and remedies shall be in addition to, and not in lieu
of, any other rights and remedies available to the Company and its affiliates
under law or in equity (including, without limitation, the recovery of damages):

 

(i)            The right and remedy to have the Restrictive Covenants
specifically enforced (without posting bond and without the need to prove
damages) by any court of competent jurisdiction, including, without limitation,
the right to an entry against the Executive of restraining orders and
injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants; and

 

(ii)           The right and remedy to require the Executive to account for and
pay over to the Company and its affiliates all compensation, profits, monies,
accruals, increments or other benefits (collectively, “Benefits”) derived or
received by him as the result of any transactions constituting a breach of the
Restrictive Covenants, and the Executive shall account for and pay over such
Benefits to the Company and, if applicable, its affected affiliates.

 

11

--------------------------------------------------------------------------------


 

(f)                                   Without limiting Section 14(k), if any
court or other decision-maker of competent jurisdiction determines that any of
the Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

 

9.                                      Executive Representation

 

The Executive represents and warrants to the Company that he is not now under
any obligation of a contractual or other nature to any person, business or other
entity which is inconsistent or in conflict with this Agreement or which would
prevent him from performing his obligations under this Agreement.

 

10.                               Mediation and Arbitration

 

(a)                                 Except as provided in Section 10(b) and
10(c), any disputes between the Company and the Executive in any way concerning
the Executive’s employment, the termination of his employment, this Agreement or
its enforcement shall be subject to mediation.  If the Company and the Executive
cannot agree upon a mediator, each shall select one name from a list of
mediators maintained by any bona fide dispute resolution provider or other
private mediator; the two selected shall then choose a third person who will
serve as the sole mediator.  The first mediation session shall occur within
forty-five (45) calendar days following the notice of a dispute.  If within
sixty (60) days of the first mediation session the claim is not resolved, either
party may request that the dispute be settled exclusively by arbitration in the
State of Maryland by a single arbitrator, selected in the same manner as the
mediator, in accordance with the Employment Arbitration Rules of the American
Arbitration Association in effect at the time of submission to arbitration.
 Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.  For purposes of entering any judgment upon an award rendered by
the arbitrator, any or all of the following courts have jurisdiction:  (i) the
United States District Court for the District of Maryland, (ii) any of the
courts of the State of Maryland, or (iii) any other court having jurisdiction. 
Any service of process or notice requirements in any such proceeding shall be
satisfied if the rules of such court relating thereto have been substantially
satisfied.  The Company and the Executive waive to the fullest extent permitted
by applicable law, any objection which it may now or hereafter have to such
jurisdiction and any defense of inconvenient forum.  A judgment upon an award
rendered by the arbitrators may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law.  Each party shall bear its
or his costs and expenses arising in connection with any arbitration proceeding.

 

(b)                                 Notwithstanding the foregoing, the Company,
in its sole discretion, may bring an action in any court of competent
jurisdiction to seek injunctive relief and such

 

12

--------------------------------------------------------------------------------


 

other relief as the Company shall elect to enforce the Restrictive Covenants. 
If the courts of any one or more of such jurisdictions hold the Restrictive
Covenants wholly unenforceable by reason of breadth of scope or otherwise it is
the intention of the Company and the Executive that such determination not bar
or in any way affect the Company’s right, or the right of any of its affiliates,
to the relief provided in Section 8(e) above in the courts of any other
jurisdiction within the geographical scope of such Restrictive Covenants, as to
breaches of such Restrictive Covenants in such other respective jurisdictions,
such Restrictive Covenants as they relate to each jurisdiction being, for this
purpose, severable, diverse and independent covenants, subject, where
appropriate, to the doctrine of res judicata.  The parties hereby agree to waive
any right to a trial by jury for any and all disputes hereunder (whether or not
relating to the Restrictive Covenants).

 

(c)                                  Notwithstanding the foregoing, the Company
or the Executive may bring an action in any court of competent jurisdiction to
resolve any dispute under or seek the enforcement of Section 6.

 

11.                               Section 409A.

 

To the extent the Executive would be subject to the additional twenty percent
(20%) tax imposed on certain deferred compensation arrangements pursuant to
Section 409A, as a result of any provision of this Agreement, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such tax and preserve to the maximum extent possible the original intent and
economic benefit to the Executive and the Company, and the parties shall
promptly execute any amendment reasonably necessary to implement this
Section 11.

 

(a)                                 For purposes of Section 409A, the
Executive’s right to receive installment payments pursuant to this Agreement
including, without limitation, each severance payment and health insurance
payment shall be treated as a right to receive a series of separate and distinct
payments.

 

(b)                                 The Executive will be deemed to have a date
of termination for purposes of determining the timing of any payments or
benefits hereunder that are classified as deferred compensation only upon a
“separation from service” within the meaning of Section 409A.

 

(c)                                  Notwithstanding any other provision of this
Agreement to the contrary, if at the time of the Executive’s separation from
service, (i) the Executive is a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time), and (ii) the Company makes a good faith determination that
an amount payable on account of such separation from service to the Executive
constitutes deferred compensation (within the meaning of Section 409A) the
payment of which is required to be delayed pursuant to the six (6) month delay
rule set forth in Section 409A in order to avoid taxes or penalties under
Section 409A (the “Delay Period”), then the Company will not pay such amount on
the otherwise scheduled payment date but will instead pay it in a lump sum on
the first business day after such six (6) month

 

13

--------------------------------------------------------------------------------


 

period (or upon the Executive’s death, if earlier), together with interest for
the period of delay, compounded annually, equal to the prime rate (as published
in the Wall Street Journal) in effect as of the dates the payments should
otherwise have been provided.  To the extent that any benefits to be provided
during the Delay Period are considered deferred compensation under Section 409A
provided on account of a “separation from service,” and such benefits are not
otherwise exempt from Section 409A, the Executive shall pay the cost of such
benefit during the Delay Period, and the Company shall reimburse the Executive,
to the extent that such costs would otherwise have been paid by the Company or
to the extent that such benefits would otherwise have been provided by the
Company at no cost to the Executive, the Company’s share of the cost of such
benefits upon expiration of the Delay Period, and any remaining benefits shall
be reimbursed or provided by the Company in accordance with the procedures
specified herein.

 

(d)                                 (A) Any amount that the Executive is
entitled to be reimbursed under this Agreement will be reimbursed to the
Executive as promptly as practical and in any event not later than the last day
of the calendar year after the calendar year in which the expenses are incurred,
(B) any right to reimbursement or in kind benefits will not be subject to
liquidation or exchange for another benefit, and (C) the amount of the expenses
eligible for reimbursement during any taxable year will not affect the amount of
expenses eligible for reimbursement in any other taxable year.

 

(e)                                  Whenever a payment under this Agreement
specifies a payment period with reference to a number of days (e.g., “payment
shall be made within thirty (30) days following the date of termination”), the
actual date of payment within the specified period shall be within the sole
discretion of the Company.

 

12.                               Parachute Payment Limitations

 

Notwithstanding any other provision of this Agreement or of any other agreement,
contract, or understanding heretofore or hereafter entered into by the Executive
and the Company or its affiliates, except an agreement, contract, or
understanding hereafter entered into that expressly modifies or excludes
application of this Section 12 (the “Other Agreements”), and notwithstanding any
formal or informal plan or other arrangement heretofore or hereafter adopted by
the Company or any of its affiliates for the direct or indirect compensation of
the Executive (including groups or classes of participants or beneficiaries of
which the Executive is a member), whether or not such compensation is deferred,
is in cash, or is in the form of a benefit to or for the Executive (a “Benefit
Arrangement”), if the Executive is a “disqualified individual,” as defined in
Section 280G(c) of the Code, any right to receive any payment or other benefit
under this Agreement shall not become exercisable or vested (i) to the extent
that such right to exercise, vesting, payment, or benefit, taking into account
all other rights, payments, or benefits to or for Executive under the Agreement,
all Other Agreements, and all Benefit Arrangements, would cause any payment or
benefit to the Executive under this Agreement to be considered a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code as then in effect
(a

 

14

--------------------------------------------------------------------------------


 

“Parachute Payment”) and (ii) if, as a result of receiving a Parachute Payment,
the aggregate after-tax amounts received by the Executive from the Company or
any of its affiliates under this Agreement, all Other Agreements, and all
Benefit Arrangements would be less than the maximum after-tax amount that could
be received by Executive without causing any such payment or benefit to be
considered a Parachute Payment.  In the event that the receipt of any such right
to exercise, vesting, payment, or benefit under this Agreement, in conjunction
with all other rights, payments, or benefits to or for the Executive under the
Agreement, any Other Agreement or any Benefit Arrangement would cause the
Executive to be considered to have received a Parachute Payment under this
Agreement that would have the effect of decreasing the after-tax amount received
by the Executive as described in clause (ii) of the preceding sentence, then the
Executive shall have the right, in the Executive’s sole discretion, to designate
those rights, payments, or benefits under this Agreement, any Other Agreements,
and any Benefit Arrangements that should be reduced or eliminated so as to avoid
having the payment or benefit to the Executive under this Agreement be deemed to
be a Parachute Payment; provided, however, that, to the extent any payment or
benefit constitutes deferred compensation under Section 409A, in order to comply
with Section 409A, the reduction or elimination will be performed in the
following order: (A) reduction of cash payments; (B) reduction of COBRA
benefits; (C) cancellation of acceleration of vesting on any equity awards for
which the exercise price exceeds the then fair market value of the underlying
equity; and (D) cancellation of acceleration of vesting of equity awards not
covered under (C) above; provided, however that in the event that acceleration
of vesting of equity awards is to be cancelled, such acceleration of vesting
shall be cancelled in the reverse order of the date of grant of such equity
awards, that is, later granted equity awards shall be canceled before earlier
granted equity awards.

 

13.                               Clawback Policies

 

The Executive is subject to any recoupment or clawback policies that the Company
may implement or maintain at any time regarding incentive-based compensation,
which is granted or awarded to Executive on or after the date of this
Agreement.  Such policies may include the right to recover incentive-based
compensation (including stock options awarded as compensation) awarded or
received during the three-year period preceding the date on which the Company is
required to prepare an accounting restatement due to material noncompliance with
any financial reporting requirement under federal securities laws.  The
Executive agrees to amend any awards and agreements entered into on or after the
date of this Agreement as the Company may request to reasonably implement to
policies.

 

14.                               Miscellaneous

 

(a)                                 Payment of Financial Obligations.   The
payment or provision to the Executive by the Company of any remuneration,
benefits or other financial obligations pursuant to this Agreement and any
indemnification obligations, shall be allocated between the Company and the
Operating Partnership by the Compensation Committee based on any reasonable
method.

 

(b)                                 Notices.  All notices required or permitted
under this Agreement shall be in writing and shall be deemed effective (i) upon
personal delivery, (ii) upon deposit

 

15

--------------------------------------------------------------------------------


 

with the United States Postal Service, by registered or certified mail, postage
prepaid, or (iii) in the case of facsimile transmission or delivery by
nationally recognized overnight delivery service, when received, addressed as
follows:

 

(c)                                  If to the Company, to:

 

RLJ Lodging Trust

3 Metro Center

Suite 1100

Bethesda, MD 20814

Attention: Anita Cooke Wells, Senior Vice President, Administration

 

(i)                                     If to the Executive, to:

 

Sean Mahoney

Address on file with the Company

 

or to such other address or addresses as either party shall designate to the
other in writing from time to time by like notice.

 

(d)                                 Pronouns.  Whenever the context may require,
any pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular forms of nouns and pronouns shall
include the plural, and vice versa.

 

(e)                                  Entire Agreement.  This Agreement
constitutes the entire agreement between the parties and supersedes all prior
agreements and understandings, whether written or oral, relating to the subject
matter of this Agreement.

 

(f)                                   Amendment.  This Agreement may be amended
or modified only by a written instrument executed by the Company and the
Executive.

 

(g)                                  Governing Law.  This Agreement shall be
construed, interpreted and enforced in accordance with the laws of the State of
Maryland, without regard to its conflicts of laws principles.

 

(h)                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns, including any entity with which or into which
the Company may be merged or which may succeed to its assets or business or any
entity to which the Company may assign its rights and obligations under this
Agreement; provided, however, that the obligations of the Executive are personal
and shall not be assigned or delegated by him.

 

(i)                                     Waiver.  No delays or omission by the
Company or the Executive in exercising any right under this Agreement shall
operate as a waiver of that or any other right.

 

16

--------------------------------------------------------------------------------


 

A waiver or consent by the Company shall not be effective unless consented to by
the Operating Partnership and vice versa.  A waiver or consent given by the
Company or the Executive on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

 

(j)                                    Captions.  The captions appearing in this
Agreement are for convenience of reference only and in no way define, limit or
affect the scope or substance of any section of this Agreement.

 

(k)                                 Severability.  In case any provision of this
Agreement shall be held by a court or arbitrator with jurisdiction over the
parties to this Agreement to be invalid, illegal or otherwise unenforceable,
such provision shall be restated to reflect as nearly as possible the original
intentions of the parties in accordance with applicable law, and the validity,
legality and enforceability of the remaining provisions shall in no way be
affected or impaired thereby.

 

(l)                                     Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.

 

[Signatures appear on following page]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

RLJ LODGING TRUST

 

 

 

By:

/s/ Ross H. Bierkan

 

Name:

Ross H. Bierkan

 

Title:

President & Chief Executive Officer

 

 

 

RLJ LODGING TRUST, L.P.

 

 

 

By:

RLJ Lodging Trust, its general partner

 

 

 

By:

/s/ Ross H. Bierkan

 

Name:

Ross H. Bierkan

 

Title:

President & Chief Executive Officer

 

 

 

EXECUTIVE

 

 

 

/s/ Sean Mahoney

 

Sean Mahoney

 

--------------------------------------------------------------------------------


 

Exhibit A

 

WAIVER AND RELEASE AGREEMENT

 

THIS WAIVER AND RELEASE AGREEMENT (this “Release”) is entered into as of
[                        ] (the “Effective Date”), by Sean Mahoney (“Executive”)
in consideration of severance pay (the “Severance Payment”) provided to
Executive by RLJ Lodging Trust, a Maryland real estate investment trust (the
“Company”) and RLJ Lodging Trust, L.P. (together with the Company, the “Company
Group”), pursuant to the Employment Agreement by and among the Company Group and
Executive (the “Employment Agreement”).

 

1.                                      Waiver and Release.  Subject to the last
sentence of the first paragraph of this Section 1, Executive, on his own behalf
and on behalf of his heirs, executors, administrators, attorneys and assigns,
hereby unconditionally and irrevocably releases, waives and forever discharges
the Company Group and each of their affiliates, parents, successors,
predecessors, and the subsidiaries, directors, trustees, owners, members,
shareholders, officers, agents, and employees of the Company Group and their
affiliates, parents, successors, predecessors, and subsidiaries (collectively,
all of the foregoing are referred to as the “Employer”), from any and all causes
of action, claims and damages, including attorneys’ fees, whether known or
unknown, foreseen or unforeseen, presently asserted or otherwise arising through
the date of his signing of this Release, concerning his employment or separation
from employment.  Subject to the last sentence of the first paragraph of this
Section 1, this Release includes, but is not limited to, any payments, benefits
or damages arising under any federal law (including, but not limited to, Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act, Executive Order 11246, the Family and Medical Leave Act, and
the Worker Adjustment and Retraining Notification Act, each as amended, and all
other employment discrimination laws whatsoever as may be created or amended
from time to time); any claim arising under any state or local laws, ordinances
or regulations (including, but not limited to, any state or local laws,
ordinances or regulations requiring that advance notice be given of certain
workforce reductions); and any claim arising under any common law principle or
public policy, including, but not limited to, all suits in tort or contract,
such as wrongful termination, defamation, emotional distress, invasion of
privacy or loss of consortium.  Notwithstanding any other provision of this
Release to the contrary, this Release does not encompass, and Executive does not
release, waive or discharge, the obligations of the Company Group (a) to make
the payments and provide the other benefits contemplated by the Employment
Agreement, or (b) under any restricted stock agreement, option agreement or
other agreement pertaining to Executive’s equity ownership, or (c) under any
indemnification or similar agreement with Executive or indemnification under the
Articles of Incorporation, Amended and Restated Agreement of Limited
Partnership, Bylaws or other governing instruments of the Company Group.

 

Executive understands that by signing this Release, he is not waiving any claims
or administrative charges which cannot be waived by law.  Nothing in this
Release shall be construed to prohibit Executive from commencing or otherwise
assisting in any investigation or proceeding conducted by the Equal Employment
Opportunity Commission or any other federal, state or local government agency;
provided, however, Executive waives any right to monetary recovery or individual
relief in connection with any such proceeding or should one be

 

1

--------------------------------------------------------------------------------


 

pursued on his behalf arising out of or related to his employment with and/or
separation from employment with the Company Group.  For the avoidance of doubt,
nothing herein prevents Executive from pursuing a whistleblower claim under
applicable law.

 

Executive further agrees without any reservation whatsoever, never to sue the
Employer or become a party to a lawsuit on the basis of any and all claims of
any type lawfully and validly released in this Release.

 

2.                                      Acknowledgments.  Executive is signing
this Release knowingly and voluntarily.  He acknowledges that:

 

(a)                                 He is hereby advised in writing to consult
an attorney before signing this Release;

 

(b)                                 He has relied solely on his own judgment
and/or that of his attorney regarding the consideration for and the terms of
this Release and is signing this Release knowingly and voluntarily of his own
free will;

 

(c)                                  He is not entitled to the Severance Payment
unless he agrees to and honors the terms of this Release;

 

(d)                                 He has been given at least twenty-one (21)
calendar days to consider this Release, or he expressly waives his right to have
at least twenty-one (21) days to consider this Release;

 

(e)                                  He may revoke this Release within seven
(7) calendar days after signing it by submitting a written notice of revocation
to the Employer.  He further understands that this Release is not effective or
enforceable until after the seven (7) day period of revocation has expired
without revocation, and that if he revokes this Release within the seven (7) day
revocation period, he will not receive the Severance Payment;

 

(f)                                   He has read and understands the Release
and further understands that, subject to the limitations contained herein, it
includes a general release of any and all known and unknown, foreseen or
unforeseen claims presently asserted or otherwise arising through the date of
his signing of this Release that he may have against the Employer; and

 

(g)                                  No statements made or conduct by the
Employer has in any way coerced or unduly influenced him to execute this
Release.

 

3.                                      No Admission of Liability.  This Release
does not constitute an admission of liability or wrongdoing on the part of the
Employer, the Employer does not admit there has been any wrongdoing whatsoever
against the Executive, and the Employer expressly denies that any wrongdoing has
occurred.

 

2

--------------------------------------------------------------------------------


 

4.                                      Entire Agreement.  There are no other
agreements of any nature between the Employer and Executive with respect to the
matters discussed in this Release, except as expressly stated herein, and in
signing this Release, Executive is not relying on any agreements or
representations, except those expressly contained in this Release.

 

5.                                      Execution.  It is not necessary that the
Employer sign this Release following Executive’s full and complete execution of
it for it to become fully effective and enforceable.

 

6.                                      Severability.  If any provision of this
Release is found, held or deemed by a court of competent jurisdiction to be
void, unlawful or unenforceable under any applicable statute or controlling law,
the remainder of this Release shall continue in full force and effect.

 

7.                                      Governing Law.  This Release shall be
governed by the laws of the State of Maryland, excluding the choice of law
rules thereof.

 

8.                                      Headings.  Section and subsection
headings contained in this Release are inserted for the convenience of reference
only.  Section and subsection headings shall not be deemed to be a part of this
Release for any purpose, and they shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

 

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first herein above written.

 

 

EXECUTIVE:

 

 

 

 

 

Sean Mahoney

 

3

--------------------------------------------------------------------------------